                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 DWAYNE T. SPENCER et al.,

         Plaintiffs,                              Case No. 2:20-cv-00033

 v.                                               Chief Judge Waverly D. Crenshaw, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 CARACAL INTERNATIONAL, LLC et al.,

         Defendants.


                                  MEMORANDUM ORDER

         Before the Court in this wrongful death action brought under the Court’s diversity

jurisdiction are Plaintiffs Dwayne T. Spencer and Tammy Spencer’s motion for leave to amend

their complaint (Doc. No. 18) and motion to amend that motion to include a revised proposed third

amended complaint (Doc. Nos. 38, 38-1). Defendants Caracal International, LLC and Steyr Arms,

Inc., responded in opposition to the Spencers’ original motion for leave to amend (Doc. Nos. 30,

31), but have not responded in opposition to the Spencers’ motion to amend that motion. Defendant

Caracal USA, LLC, did not file a response in opposition to the Spencers’ original motion for leave

to amend but has responded in opposition to the motion to amend that motion (Doc. No. 50). The

Spencers have filed replies in support of both motions to amend. (Doc. Nos. 32, 56.) For the

reasons that follow, the Spencers’ motions will be granted.




      Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 1 of 7 PageID #: 2766
I.          Relevant Background

            This action arises out of the shooting death of Dalin Chantz Spencer on November 9, 2018,

  in Cookeville, Tennessee. 1 (Doc. No. 1-46.) The plaintiffs, who are Dalin’s parents and the co-

 administrators of his estate, allege that Defendants Caracal International, Caracal USA, and Steyr

 Arms “imported, manufactured, exported, designed, tested and distributed” the “defective or

 unreasonably dangerous gun” that killed Dalin. (Id. at PageID# 1617, ¶ 13.) The Spencers seek

 compensatory and punitive damages under Tennessee’s Wrongful Death Statutes, Tenn. Code

  Ann. §§ 20-5-106, 20-5-107, 20-5-113. (Doc. No. 1-46.)

            The Spencers filed this action in the Circuit Court for Putnam County, Tennessee, on

 August 8, 2019. (Doc. No. 1-2.) They filed an amended complaint on December 30, 2019 (Doc.

 No. 1-29) and a second amended complaint on May 7, 2020 (Doc. No. 1-46). Defendant Caracal

 International removed the action to this Court on June 22, 2020. (Doc. No. 1.) On July 20, 2020,

  the Spencers filed a motion to remand to state court (Doc. No. 12), but later withdrew that motion

  (Doc. Nos. 38, 70).

            On July 30, 2020, while their motion to remand was still pending, the Spencers filed a

  motion for leave to amend and attached a proposed third amended complaint. (Doc. Nos. 18, 18-

  1.) They stated that the proposed amendments would “eliminate subject matter (diversity)

  jurisdiction” by reinstating two defendants they had voluntarily dismissed while the action was

 still in state court: Waffen Werks, USA, LLC, and Robert Keith Cash. (Doc. No. 19,

 PageID# 1893.) Caracal International opposed the motion to amend, arguing that the Spencers

  filed it in bad faith, that they had repeatedly failed to cure pleading deficiencies through prior


  1
             The Spencers’ second amended complaint (Doc. No. 1-46) alleges that Dalin died on
     November 9, 2019, but that date appears to be a typographical error. The Spencers initiated this
     action on August 8, 2019, alleging that Dalin died on November 9, 2018. (Doc. No. 1-2.)



                                          2
        Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 2 of 7 PageID #: 2767
amendments, and that allowing the proposed amendments would be futile and would unduly

burden the defendants. (Doc. No. 30.) Caracal International further argued that the Spencers’

motion to amend was an improper attempt to join Waffen Werks and Cash as defendants. (Id.)

Steyr Arms adopted Caracal International’s response in opposition to the motion to amend. (Doc.

No. 31.) Meanwhile, on August 13, 2020, Caracal USA filed a motion to dismiss for lack of

personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2) (Doc. No. 29), renewing a

motion it filed in state court before removal (Doc. No. 1-10). On August 21, 2020, Caracal

International filed a motion to dismiss for insufficient service of process under Rule 12(b)(5).

(Doc. No. 35.)

       On August 27, 2020, the Spencers filed a motion to withdraw their motion to remand and

to amend their motion for leave to amend by substituting a revised proposed third amended

complaint. (Doc. Nos. 38, 38-1.) The revised proposed third amended complaint does not name

Waffen Werks or Cash as defendants and asserts that this Court has diversity jurisdiction over this

action. (Doc. No. 38-1.) Caracal USA responded in opposition to the Spencers’ motion to amend

their motion for leave to amend, arguing that allowing the Spencers to file the revised proposed

third amended complaint will be unduly prejudicial and futile. (Doc. No. 50.) The Spencers

replied, arguing that Caracal USA will not suffer undue prejudice and that the amendments are not

futile because they “eliminate a factual basis for [Caracal USA’s] motion to dismiss for lack of

personal jurisdiction . . . .” (Doc. No. 56, PageID# 2520.)

       On September 22, 2020, the Court granted the Spencers’ motion to withdraw their motion

to remand while holding in abeyance the Spencers’ motion to amend their motion for leave to

amend. (Doc. No. 70.) The Spencers’ motion for leave to amend their complaint (Doc. No. 18)

and motion to amend that motion (Doc. No. 38) are now ripe for this Court’s review.




                                     3
   Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 3 of 7 PageID #: 2768
 II.          Legal Standard

              Federal Rule of Civil Procedure 15(a)(2) provides that district courts should “freely” grant

   a motion for leave to amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). This

       “mandate” flows from the principle that a plaintiff “ought to be afforded an opportunity to test

       [their] claim on the merits” where “the underlying facts or circumstances relied upon . . . may be

       a proper subject of relief . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962). Thus, absent “any

       apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of the

       movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

       to the opposing party by virtue of allowance of the amendment, futility of the amendment, etc.—

       the leave sought should, as the rules require, be ‘freely given.’” Leary v. Daeschner, 349 F.3d 888,

       905 (6th Cir. 2003) (quoting Foman, 371 U.S. at 182). A proposed amendment is futile when it

       would not survive a motion to dismiss under Rule 12(b)(6). Miller v. Calhoun Cty., 408 F.3d 803,

       817 (6th Cir. 2005); Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).

       Although the Sixth Circuit “reviews denials of leave to amend only for abuse of discretion,” its

       case law “manifests ‘liberality in allowing amendments to a complaint.’” Newberry v. Silverman,

       789 F.3d 636, 645 (6th Cir. 2015) (quoting Janikowski v. Bendix Corp., 823 F.2d 945, 951 (6th

       Cir. 1987)).

III.          Analysis

              Caracal International and Steyr Arms have not opposed the Spencers’ motion to amend

       their original motion for leave to amend (Doc. No. 38) and, therefore, have not opposed the

       Spencers’ revised proposed third amended complaint. The Court will address Caracal USA’s

       opposition to the revised proposed third amended complaint on the grounds that allowing

       amendment would be unduly prejudicial and futile. (Doc. No. 50.)




                                            4
          Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 4 of 7 PageID #: 2769
       A.      Prejudice

       Caracal USA argues that the revised proposed third amended complaint “simply isn’t

necessary” because “the only real difference between” it and the operative second amended

complaint is an “attempt to further detail the allegation that the Defendants worked together and/or

were alter egos or partners with each other to distribute guns, which has already been alleged.”

(Doc. No. 50, PageID# 2457.) Caracal USA further argues that “allowing an unnecessary pleading

would be unduly prejudicial to [it],” because its “dispositive motion to dismiss has been pending

for around ten (10) months.” (Id.)

       The Court finds this prejudice argument unpersuasive. First, Caracal USA has not cited

any authority to support its argument that granting leave to amend while a dispositive motion is

pending is unduly prejudicial under Rule 15(a)(2). Contra Duracore Pty Ltd. v. Applied Concrete

Tech., Inc., No. 5:13-CV-184, 2015 WL 362518, at *2 (W.D. Ky. Jan. 27, 2015) (“Prejudice

generally requires more than merely having a motion to dismiss pending.”) Second, while Caracal

USA filed a motion to dismiss for lack of personal jurisdiction in state court on November 7, 2019

(Doc. No. 1-10), this action was not removed to this Court until June 22, 2020 (Doc. No. 1), and

Caracal USA did not file its renewed motion to dismiss until August 13, 2020 (Doc. No. 29). The

Spencers filed their revised proposed third amended complaint and motion to amend just two

weeks later. (Doc. No. 38). Caracal USA therefore has not shown that leave to amend should be

denied on prejudice grounds.

       B.      Futility

       Caracal USA’s principal argument in opposition to the revised proposed third amended

complaint is that “the amendment is futile” because “it makes no further allegations that Caracal

USA is subject to jurisdiction in Tennessee, but rather rewords its previous allegations and

exhibits.” (Doc. No. 50, PageID# 2457.) Caracal USA argues that, “[b]ased upon the authority in


                                     5
   Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 5 of 7 PageID #: 2770
[its] motion to dismiss, the Second Amended Complaint and the [revised] proposed Third

Amended Complaint are both subject to dismissal because [the Spencers] cannot establish

jurisdiction over [it].” (Id.)

        Because futility arguments in the context of a motion to amend are functionally dispositive,

courts in this circuit recognize that they present something of a “conceptual difficulty” when raised

before a magistrate judge who, by statute, cannot ordinarily rule on dispositive motions. Durthaler

v. Accts. Receivable Mgmt., Inc., No. 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20,

2011) (citing 28 U.S.C. § 636(b)(1)(A)); see also Wischermann Partners, Inc. v. Nashville Hosp.

Cap. LLC, No. 3:17-0849, 2018 WL 2684641, at *2 (M.D. Tenn. June 5, 2018) (quoting Durthaler,

2011 WL 5008552, at *4). This is particularly true where, as here, the parties have raised the same

legal issues in a dispositive motion that is concurrently pending before the district judge. Under

these circumstances, at least where the proposed amended “claim is arguably sufficient, it is

usually a sound exercise of discretion to permit the claim to be pleaded and to allow the merits of

the claim to be tested before the District Judge by way of a motion to dismiss.” Durthaler, 2011

WL 5008552, at *4.

        Caracal USA’s arguments in favor of dismissal and in opposition to the revised proposed

third amended complaint turn on whether the Spencers can establish personal jurisdiction over it.

The Court finds that Caracal USA will not be prejudiced by allowing the amended pleading and

that there are no other apparent reasons to deny leave to amend under Rule 15(a)(2). Further,

allowing Caracal USA’s substantive legal arguments to be addressed in a single decision is the

most efficient course of action and will guard against inconsistent results in different procedural

contexts.




                                      6
    Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 6 of 7 PageID #: 2771
IV.       Conclusion

          For these reasons, the Spencers’ request to amend their motion for leave to amend (Doc.

   No. 38) is GRANTED, and their amended motion to amend (Doc. No. 18) is GRANTED. The

   Clerk of Court is DIRECTED to file the third amended complaint (Doc. No. 38-1) as a separate

   docket entry.

          It is so ORDERED.



                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




                                        7
      Case 2:20-cv-00033 Document 75 Filed 09/24/20 Page 7 of 7 PageID #: 2772
